Citation Nr: 0601661	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  01-03 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired left 
foot disorder as secondary to service-connected low back 
spondylolysis at L5-S1.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran served on active duty beginning in July 1951 and 
retired in September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

In March 2003 the Board remanded the case to the RO for 
further development and adjudicative action.  

In March 2005 the Board denied a claim for service connection 
for a chronic acquired left knee disorder as secondary to 
service-connected low back spondylolysis at L5-S1 but 
remanded the claim for service connection for a chronic 
acquired left foot disorder as secondary to service-connected 
low back spondylolysis at L5-S1 for further development.  

The case has now been returned to the Board for further 
appellate consideration.  

In July 2005 copies of the veteran's service medical records 
(SMRs) were forwarded to him.  In VA Form 21-4138, Statement 
in Support of Claim dated in August 2005 he requested that 
his service-connected low back spondylolysis at L5-S1 be 
adjudicated as "combat-related."  

Also, correspondence has been received from the veteran 
stating that the recent VA examination in April 2005 
disclosed that there had been a worsening of the severity of 
his service-connected low back disability.  The RO should 
clarify whether the veteran is seeking an increased rating 
for his service-connected low back disorder.  

These matters have not been adjudicated by the RO, however, 
much less denied and timely appealed to the Board, so 
referral to the RO for initial development and consideration 
is required since the Board does not currently have 
jurisdiction.  See 38 C.F.R. § 20.200 (2004).

FINDINGS OF FACT

The probative and competent medical evidence of record 
establishes that the veteran's left foot disorder is not 
causally related to or aggravated by his service- connected 
low back spondylolysis at L5-S1.  


CONCLUSION OF LAW

A chronic acquired left foot disorder is not proximately due 
to, the result of, or aggravated by service-connected low 
back spondylolysis at L5-S1.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2004); Allen 
v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Here, 
however, the rating action appealed was in August 2000 prior 
to the November 2000 enactment of the VCAA and, thus, it was 
impossible to provide notice of the VCAA prior to the 
enactment thereof.  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

The April 2001 Statement of the Case (SOC) cited the law and 
regulations governing awards of service connection based on 
secondary service connection and secondary aggravation.  The 
October 2000 Supplemental SOC (SSOC) cited the VCAA law and 
regulations.  

The case was remanded in March 2003 for evidentiary and 
procedural development and VCAA compliance.  This resulted in 
obtaining additional private clinical records.  The veteran 
was sent more detailed VCAA letters in April and August 2004.  

The appellant also underwent a VA nexus examination in April 
2005.  38 U.S.C.A. § 5103A(d).  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  

In response to a request from the VA Appeals Management 
Center, pursuant to the Board's March 2005 remand, the 
veteran stated in July and September 2004 and April 2005, in 
substance, that he had no further evidence to submit in 
support of his claim.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a).  
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) permit service 
connection for aggravation of a non-service-connected 
condition that is proximately due to or the result of an 
already service-connected disability but, however, 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim. If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Background

The veteran's SMRs show that he was seen for a painful corn 
on the dorsum of the left third toe in September 1962.  There 
was no deformity of that toe and the cause of the problem was 
wearing tight shoes.  He also had calluses.  In December 1964 
and July 1965 he had a slight plantar callus of the left 
foot.  In November 1970 he had reduction of a large plantar 
callus of the left foot and was given wedges for his shoes.  

An April 2000 private clinical record indicates that the 
veteran's left knee pain was secondary to problems with a 
foot or his feet.  In April 2000 a private podiatrist stated 
that the veteran had recurrent keratosis which had been 
treated with partial success by debridement, padding, and 
orthotic in-soles.  He needed accomodative biomechanical foot 
orthotics.  

A June 2001 VAOPT record reflects that the veteran had had 
pain under three of the metatarsal heads of the left foot for 
the past 2 to 3 years which had been of insidious onset and 
reportedly caused him to limp and also caused left knee and 
low back pain.  

Dr. Wentworth reported in November 2001 that he had treated 
and examined the veteran over the last four years and was 
familiar with his medical history.  In his opinion the 
veteran's left knee and foot problems were directly related 
to his service-connected back problems.  

On VA podiatry examination in July 2002 it was reported that 
the veteran had a 10-year history of left foot disability.  
After an examination the diagnoses were plantar fasciitis of 
the left foot with moderate pes planus; mild degenerative 
joint disease (DJD) of the left first metatarsophalangeal 
joint; and capsulitis, lesser metatarsophalangeal joint of 
the left foot.  It was stated that there was no overt 
correlation between the veteran's foot complaints and his 
spinal disease.  

On VA orthopedic examination in August 2002 the veteran's 
claim file was reviewed and after an examination the examiner 
opined that the veteran's lumbar pathology might be 
attributable to his left lower extremity symptoms.  In an 
addendum it was stated that the veteran's left knee pain was 
not attributable to his lumbar spine.  

Private X-rays of the veteran's left foot in April 2003 
revealed prominent vascular calcifications in the proximal 
soft tissue of the left ankle and foot.  There were wire-like 
densities projecting at the medial ball of the foot over the 
proximal end of the first phalanx of the great toe and the 
mid-aspect of the proximal phalanx of the second toe.  These 
almost certainly represented wire fragments within the soft 
tissue.  Degenerative changes were fairly advanced about the 
feet but there was no fracture or dislocation and no definite 
evidence of Charcot foot.  

A January 2004 record from a private podiatrist reflects 
diagnoses of diabetes with peripheral vascular disease, 
difficulty walking, and plantar fasciitis.  

On VA examination in June 2004 the veteran's claim file was 
reviewed and after a physical examination the diagnoses were 
bilateral pes planus, mild in the right foot and moderate in 
the left foot; tibialis posterior tendinitis without failure 
of tendon function; and plantar fasciitis of the left foot.  
The examiner opined that there was no evidence of correlation 
of these disease processes to the veteran's spinal disease.  
That is, his left foot complaints were not caused by spinal 
disease or deformity.  The veteran might or might not have 
had accentuation of the left foot deformity by overuse or 
some unelicited focal event or trauma or mechanical fatigue.  

On VA examination in April 2005 the veteran's claim file, in 
its entirety, was reviewed by the examiner.  After a physical 
examination the diagnoses were lumbar spondylosis with 
progression of degenerative disc disease at L5-S1 and 
planovalgus of the left foot with chronic metatarsalgia.  

The examiner stated that the veteran's back problems were 
clearly a part of his medical record and subsequent treatment 
since his retirement from military service.  The onset of 
foot problems after his retirement and his insistence that 
they are related to his low back disorder did not have a 
basis in medical fact.  However, the reverse was sometimes 
true, such that flat feet could lead to chronic back problems 
as a result of inability to have a normal transfer of weight 
through the arches of the foot, leading to impact loading of 
the entire axial skeleton and producing low back pain.  The 
reverse simply is not true in the absence of neurologic 
problems and there was no evidence that the veteran had a 
neurologic problem causing loss of the medial arch and 
hindfoot valgus.  The metatarsalgia he experienced was the 
result of the aging process and, perhaps, the result of the 
occupational activities in which he participate after service 
but, in the opinion of the examiner, they were not secondary 
to his back pathology, although he had experienced a 
progression of symptoms and decreased range of motion in his 
low back.  

Analysis

The veteran has expressed his own opinion as to the existence 
of a causal relationship between his service-connected low 
back disability and his current disability of the left foot.  
However, competent medical evidence is required to establish 
the existence of current disability and a nexus between such 
current disability and, in this case, a service-connected 
disability.  This type of medical nexus evidence is necessary 
to substantiate lay allegations because laypersons do not 
have the professional medical training and/or expertise to 
render competent medical diagnoses or opinions.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494, 95 (1992); see, 
too, Layno v. Brown, 6 Vet. App. 465 (1994); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Hasty v. Brown, 13 Vet. App. 230 (1999).  

Here, there are three negative medical opinions and one 
favorable medical opinion from a treating physician.  
However, the Court has explicitly "rejected the broad 
application of the 'treating physician rule' that gives the 
opinions of treating physicians greater weight in evaluating 
veterans' claims."  Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993) (citing Harder v. Brown, 5 Vet. App. 183, 188 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 471 - 73 
(1993).  

The Board is mindful that it cannot make its own independent 
medical determination.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).   But, the Board has the responsibility of weighing 
the evidence-including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Although the Board may not ignore the private physician's 
opinion, the Board certainly is free to discount the 
probative weight of that physician's statement, so long as 
the Board provides an adequate explanation of the reasons and 
bases for its determination.  See Sanden v. Derwinski, 2 Vet. 
App. 97, 100-01 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).  In so doing, the Board may accept one 
medical opinion and reject others.  Id.  

This responsibility is more difficult when medical opinions 
diverge.  The Court has provided guidance for weighing 
medical evidence.  For instance, the Court has held that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  See Grover v. West, 12 Vet. App. 109, 112 
(1999).  

Here, the veteran's treating physician merely reported having 
treated and examined the veteran over four years and rendered 
a bare conclusory opinion without stating the rationale for 
the opinion.  He did not have the benefit of a review of the 
entire claim file, which covers the veteran's medical history 
even before he was seen by the treating physician.  One of 
the three negative VA medical opinions, that in July 2002, 
was likewise conclusory.  However, the other two negative VA 
medical opinions, in June 2004 and April 2005, set forth 
explanation for the conclusions reach, and particularly the 
April 2005 opinion.  

Because the private physician only indicated that there was a 
general relationship, while most of the VA examiners rendered 
opinions that were more specific in describing the actual 
effects or mechanism involved, the Board finds the opinion of 
the VA  examiners to be more persuasive.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 
Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); see also VAOPGCPREC 20-95 (July 14, 1995).  

This is particular true since the evidence indicates that the 
veteran developed peripheral vascular disease due to diabetes 
of postservice onset and also sustained some postservice 
injury to the left foot resulting in the continued presence 
of retained metallic wire in the left foot.  

So the negative VA medical opinions are accorded greater 
probative weight such that the negative evidence in this case 
outweighs the favorable evidence.  


ORDER

Service connection for a chronic acquired left foot disorder 
as secondary to service-connected low back spondylolysis at 
L5-S1 is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


